Citation Nr: 1442583	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right ankle injury, to include on a direct basis or under 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for residuals of a left hand injury.

3.  Entitlement to service connection for residuals of a right hand injury.

4.  Entitlement to service connection for atrophy of the right calf secondary to nerve injury and disuse (claimed as right leg disorder).

5.  Entitlement to service connection for ulnar nerve damage (claimed as injury of the last three fingers on the left hand and also claimed as nerve damage of the left upper extremity).

6.  Entitlement to service connection for residuals of a left ankle injury.

7.  Entitlement to service connection for left wrist sprain (claimed as left wrist injury).

8.  Entitlement to service connection for residuals of a back injury.

9.  Entitlement to temporary special monthly compensation based on aid and attendance.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to September 2008.

These appeals come before the Board of Veterans Appeals (Board) from rating decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a July 2009 rating decision, the RO denied service connection for disabilities of the left and right hands, atrophy of the right calf, left upper extremity nerve damage, and disabilities of the left and right ankles, left wrist, and back.  In a May 2010 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for a disability claimed as related to VA treatment following a right ankle injury.

The Veteran had a hearing before a RO Decision Review Officer (DRO) in January 2010.  He had another DRO hearing in June 2010.  He had a Travel Board hearing before an Acting Veterans Law Judge (AVLJ) in August 2011.  In March 2012, that AVLJ issued a decision on some of the issues then on appeal and a remand for additional evidentiary development on other issues.  The requested actions were substantially completed, and the matters have properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The AVLJ who conducted the March 2012 hearing is no longer employed by the Board.  Therefore, the Veteran had an additional hearing before the undersigned VLJ via videoconference in December 2013.  Transcripts of all hearings are of record.

Because of the medical complexity of the ankle claim, the Board sought an independent medical opinion.  When the opinion was received, the Veteran was provided a copy in May 2014, and an opportunity to respond.  In June 2014, his representative submitted a brief on his behalf.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issues of entitlement to service connection for atrophy of the right calf, ulnar nerve damage, residuals of a left ankle injury, left wrist sprain, back injury, and entitlement to temporary special monthly compensation for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A portion of the Veteran's currently diagnosed right ankle disability began during active service, and a portion is due to the suboptimal medical treatment the Veteran received at a VA medical facility on November 1, 2008.

2.  The Veteran did not have a current disability in either hand at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1151 (West 2002); 38 C.F.R. 3.303, 3.361 (2013).

2.  The criteria for service connection for a bilateral hand disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the onset, the Board notes that a portion of the Veteran's service treatment records, including the report of his separation examination, are no longer available.  Formal findings from the VA in October and December of 2012 outline the steps taken by the VA to obtain his records.  In a July 2012 letter to the Veteran, he was informed that VA was unable to locate his complete service treatment records and outlined potential alternative evidence for these records.  The Board is aware that when service treatment records are no longer available it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).   

Right Ankle

The Veteran is seeking benefits for a right ankle disability under two theories of entitlement, direct service connection and under 38 U.S.C.A. § 1151.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and, in relevant part, was caused by medical care furnished to the Veteran by the VA.  The proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of the fault on the part of the VA, or an event not reasonably foreseeable.

This case presents an unusual fact pattern.  The Veteran has competently and consistently described spraining his right ankle during active service following a parachute jump.  Unfortunately, part of his service treatment records, including his separation examination, are not available.  However, the Veteran filed a claim for service connection for his right ankle condition shortly after separation from service, supporting his assertion he experienced some right ankle pain or symptoms at the time of separation.  

Unfortunately, before the Veteran was able to receive any medical treatment for his right ankle, or undergo his VA Compensation & Pension examination, he fell while under the influence of alcohol on October 31, 2008 and dislocated his right ankle.  The evidence does not establish, and the Veteran has not asserted, that this fall on Halloween night was in any way related to his active service.  

After his fall, the Veteran sought treatment at a VA Medical Center (VAMC) in the early morning of November 1, 2008.  The medical evidence, including the April 2014 independent medical evaluation (IME) and the April 2011 opinion of the chief of surgery, reflect that the medical treatment the Veteran received was not in accordance with the best medical practices.  As a result, the VAMC failed to timely diagnose and treat his right ankle dislocation.  Due to this delayed treatment, the Veteran suffered multiple medical issues, including cellulitis and septic arthritis, which resulted in prolonged hospitalization and several surgeries.  While the majority of these resulting issues have since resolved, the medical evidence reflects that some of his current right ankle symptomatology was caused by the VAMC's suboptimal initial treatment.  For example, the April 2014 IME found some of the Veteran's long-term damage to his right ankle was related to the delay in diagnosis.

Based on the foregoing, and affording all benefit of doubt to the Veteran, his claim for service connection for the extent of his current right ankle disability resulting from his active service and the suboptimal VA treatment he received on November 1, 2008, is granted.  However, the extent of his current right ankle condition which is due to the right ankle dislocation itself, resulting from the post-service fall while under the influence of alcohol, is not service connected.  The IME noted that although the Veteran experienced pain and suffering as a result of VA treatment, most of the medical issues were transient in nature and probably did not result in any long-term disability.  Rather, the bulk of the Veteran's symptoms are related to the dislocation.

Therefore, in determining the proper rating to be assigned, the RO should seek an opinion from a medical expert to determine, to the extent possible, what portion of the Veteran's current right ankle disability likely resulted from in-service sprains and the November 1, 2008 medical treatment from the VAMC, instead of any current impairment due to the fall and right ankle dislocation. 


Hands

The Veteran is also seeking service connection for bilateral hand disability.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, on his August 2009 written notice of disagreement the Veteran stated both hands were fine when he entered military service, however after separation he had nerve damage and pain with movement in both hands.  However, the evidence does not establish the Veteran had any diagnosis or symptoms of a separate injury to either hand at any point during the period on appeal.

The available service treatment records were reviewed and do not reflect the Veteran sought any medical treatment for an injury to either hand during active service, although prior trauma to his right hand was listed at the entrance examination.  However, the Board is aware a portion of the Veteran's service treatment records are unavailable, so the lack of documented in-service medical treatment itself does not provide evidence against the Veteran's appeal.

Post-service medical records do not reflect the Veteran sought any medical treatment for a separate injury to either hand at any point during the period on appeal.  Instead, the January 2009 VA examiner did not describe any left hand injury, and specifically opined the Veteran had no injury or current diagnosis to his right hand.  At his November 2012 VA examination again no disorder was diagnosed for either hand, and the Veteran himself stated he did not know what the claims for bilateral hand injuries were for.

The Board notes both VA examiners discussed pain and nerve damage in the Veteran's left wrist and arm, however these symptoms are related to separate issues on appeal, as captioned above.

Based on all the foregoing, the evidence does not establish the Veteran had a separate disability in either hand at any point during the period on appeal.  Because there is no current disability upon which benefits could be granted, service connection for right and left hand injury are both denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in December 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  In an October 2009 letter, the Veteran was informed of the requirements for a successful claim under § 1151, prior to the initial adjudication of that issue.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have available service treatment records.  As discussed above, the Veteran was notified the remainder of his service treatment records were not available, and was given an opportunity to submit any relevant evidence himself.

The Veteran was also provided with a second hearing before the undersigned VLJ in December 2013 via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No such evidence pertinent to the issues discussed above was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a right ankle disability is granted, only to the extent of his current disability resulting from active service and the suboptimal VA treatment received on November 1, 2008, subject to the laws and regulations governing the award of monetary benefits.

Service connection for a bilateral hand disability is denied.


REMAND

Unfortunately, the reminder of the Veteran's claims on appeal require remand for further development.

First, at his December 2013 hearing before the undersigned, the Veteran indicated he received private treatment for his orthopedic conditions, primarily his ankles, from Arkansas Ortho Club in Conway, Arkansas.  These records are highly probative to several of the issues on appeal, primarily service-connection for a left ankle disability, but are not yet associated with the claims file.  Accordingly, they should be obtained upon remand. 

Second, the Veteran is also seeking service connection for atrophy of his right leg.  The medical records suggest "mild" and "slight" atrophy due to nerve damage.  However, it is unclear if this right leg nerve damage resulted from the Veteran's active service or suboptimal VA medical treatment and is therefore service-connected, as discussed above, or a result of his non-service connected fall.  Accordingly, remand for an additional nexus opinion is required.

Third, an addendum VA examiner's opinion is also required for the Veteran's claim for a left wrist condition.  The November 2012 VA examiner opined there was no left wrist disability, however, the previous January 2009 VA examination reflected a diagnosis of left wrist sprain with hyperflexion.  Accordingly, an additional nexus opinion addressing this prior diagnosis should be obtained upon remand.  Additionally, because the Veteran's left arm nerve condition was noted to be secondary to his left wrist issue, his left arm condition is also remanded as  intertwined.

Regarding the Veteran's back condition, the April 2013 VA examiner opined the Veteran's current back disability was not related to his active service due to lack of documentation in service treatment records.  The examiner explained that in his determination he was confident the claims file included the Veteran's complete service treatment records.  However, the October and December 2012 formal findings of unavailability reflect the VA found a portion of the Veteran's service treatment records are not included in the claims file.  Accordingly, the examiner's rationale for his opinion, based solely on the lack of in-service treatment, is not adequate, and remand for an addendum opinion considering the Veteran's lay assertions is required.

Finally, in the March 2012 decision the Board referred the issue of entitlement to temporary aid and attendance benefits for processing by the RO.  However, upon further reflection the Board finds the Veteran timely filed an NOD relating to this issue in May 2010.  However, to date a statement of the case (SOC) has not yet been issued for this claim.  Accordingly, this issue is remanded to the RO for an issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the proper authorization from the Veteran, obtain any available private treatment records from the Arkansas Ortho Club in Conway, Arkansas and associate them with the claims file.  All efforts to obtain these private records should be fully documented, and a negative response must be provided if records are not available.

2.  Return the Veteran's claims file to the November 2012 VA examiner, if available, or to an equally qualified medical professional.  The examiner should be provided with the Veteran's complete claims file, including any recently added medical records, and a full and complete rationale should be provided for any opinion expressed.

Instruct the examiner that service connection for the Veteran's right ankle disability has been granted only to the extent that his disability results from his parachute jumps during active service (ankle sprains) and suboptimal VA treatment received, not the extent of his current disability due to his October 31, 2008 post-service fall and dislocation of his right ankle.  Please see full discussion above and 2014 IME opinion.  Consistent with this, the examiner should address the following question:

Is it as likely as not (50 percent or greater) that the Veteran's current "slight" or "mild" right calf atrophy was caused or aggravated (permanently increased in severity) by his service-connected right ankle disability, or is was it more likely caused by his non-service-connected October 31, 2008 fall and dislocation of his right ankle?

3.  Return the Veteran's claims file to the November 2012 VA examiner, if available, or to an equally qualified medical professional.  The examiner should be provided with the Veteran's complete claims file, including any recently added medical records, and a full and complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical evidence, including the Veteran's missing service treatment records and the January 2009 examination which noted a diagnosis of left wrist sprain, the examiner should address the following question:
	
Is it as likely as not (50 percent or greater) the Veteran's diagnosed left wrist sprain with hyperflexion began during, or was otherwise caused by his, active service?

4.  Return the Veteran's claims file to the April 2013 VA examiner, if available, or to an equally qualified medical professional.  The examiner should be provided with the Veteran's complete claims file, including any recently added medical records, and a full and complete rationale should be provided for any opinion expressed.

Instruct the examiner that the Board and the VA find the Veteran's service treatment records are incomplete and accordingly his lay statements describing any in-service injury and medical treatment to his back must be considered.  Consistently with this factual and medical evidence, the examiner should address the following questions:

1)  Is it as likely as not (50 percent or greater) the Veteran's current back disability, including congenital pars defect with spondylolisthesis, began during, or was otherwise caused by, his active service, to include his description of injury to his back following "hard" parachute jumps.

2)  Is it as likely as not (50 percent or greater) the Veteran's current back disability was caused or aggravated (permanently increased in severity by) his service-connected right ankle disability?  Please see full discussion above and 2014 IME opinion.

5.  Then, readjudicate the claims on appeal based on the complete claims file.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

6.  Regarding the claim for temporary special monthly compensation based on aid and attendance, provide the Veteran and his representative with a statement of the case.  The RO should also advise the Veteran that he must file a substantive appeal within 60 days.  The case should be returned to the Board only if a timely substantive appeal is filed.

The veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


